PER CURIAM.
Laurence and John Wesson, Trustees of the Laurence G. Wesson and Eleanor R. Wesson Irrevocable Trust, appeal from a judgment entered in the Superior Court (Kennebec County, Studstrup, J.) affirming a decision of the State Board of Property Tax Review denying their request for an abatement. The Wessons contend that they are entitled to an abatement because the Trust land was substantially overvalued and because the assessors of the Town of Bremen used a discriminatory valuation method. Because the Court is evenly divided, we affirm the judgment.
The entry is
Judgment affirmed.